The land was holden for the tax assessed on it for one year from the first day of June, 1880. G. L., C. 58, s. 13. The former owner remains liable for the tax, but against his grantees and creditors the lien lasts but a year. Gove v. Newton, 58 N.H. 359, 361; Holden v. Eaton, 7 Pick. 15, 17; Noyes v. Haverhill, 11 Cush. 838; Dubois v. Poughkeepsie, 22 Hun 117; Freeman v. Cram, 3 N.Y. 305, 309; Benton v. Wickwire, 54 N.Y. 226, 228. A levy of an execution, commenced by the appointment and swearing of an appraiser, may be completed before the return day. G. L., c. 237, s. 5. But there was no provision that this tax lien could be prolonged, a definite or an indefinite time, by the notice required by G. L., c. 58, s. 14.
Judgment for the plaintiff.
DOE, C. J., did not sit: the others concurred.